MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely petitioners’ motion to reopen removal proceedings.
The regulations provide that a motion to reopen must be filed within 90 days of the final administrative order. See 8 C.F.R. *540§ 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioners’ motion to reopen because the motion to reopen was filed more than three years after the final administrative order and did not meet a regulatory exception to the 90-day filing requirement. See 8 C.F.R. § 1003.2(c)(3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion). Accordingly, respondent’s unopposed motion for summary disposition of this petition for review is granted. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.